Citation Nr: 1524851	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  14-01 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1977 to December 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issue of an increased evaluation for glaucoma has been raised by the record in a May 2015 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for sleep apnea.  In support of his claim, he submitted two medical opinions in May 2011 and March 2013 indicating that it is plausible or possible that his service-connected atrial fibrillation was caused by undiagnosed sleep apnea during service.  The equivocal phrases such as "it is plausible or possible" are speculative.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The RO requested a clarifying opinion in this case.  A VA opinion in August 2011 addressed whether the Veteran's atrial fibrillation caused his sleep apnea.  Notably, the Veteran has not claimed that his atrial fibrillation caused his sleep apnea.  Instead, the Veteran alleges that his sleep apnea, which was not diagnosed during service, caused his currently service-connected atrial fibrillation.  Additionally, during service, the Veteran endorsed frequent symptoms of morning tiredness and easy fatigability on a September 2001 physical examination questionnaire.  As there is insufficient competent medical evidence on file for VA to make a decision on the claim, a VA opinion is necessary on remand.  Id.

Additionally, the Veteran's electronic claims file indicates that a placeholder for floppy diskette dated February 1998 was inserted in his file because it could not be scanned; however, there is no indication as to whether the content of the aforementioned floppy diskette was uploaded to his claims file.  On remand, the RO must request a copy of the data contained on the floppy diskette and associate it with the claims file either by hard copy or electronically.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain electronic or hard copies of data contained on the floppy diskette dated February 1998 and associate it with the claims file.  

If the above records cannot be obtained, then the RO should inform the Veteran of the records that the VA was unable to obtain, including what efforts were made to obtain them.  

2.  Then, schedule the Veteran for a VA examination to determine whether his sleep apnea is related to military service.  The Veteran's entire claims file must be made available to the examiner.  

Based on a review of the evidence of record, the examiner must state whether the Veteran's sleep apnea is related to his active duty service or any incident therein, to include his complaints of morning tiredness and easy fatigability in September 2001 as well as his diagnosed atrial fibrillation.

A complete rationale for all opinions must be provided.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

